Case 21-10273-lrc    Doc 14     Filed 04/16/21 Entered 04/16/21 09:48:37              Desc Main
                                Document      Page 1 of 4

                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    NEWNAN DIVISION

     JOHN RONALD LONG                                         *       Case No. 21-10273-lrc
          Debtor                                              *       Chapter 13
                                                              *
     ONEMAIN FINANCIAL GROUP, LLC                             *
         Movant                                               *
                                                              *
     v.                                                       *
                                                              *
     JOHN RONALD LONG                                         *
          Respondent                                          *


            OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

            COMES NOW, ONEMAIN FINANCIAL GROUP, LLC and files this its objection to the

     confirmation of the above-styled debtor’s Chapter 13 plan as proposed and respectfully shows the

     Court the following:

                                                    1.

            This proceeding arises under 11 U.S.C. Chapter 13 of the Bankruptcy Code on the petition

     filed by the debtor on March 16, 2021.

                                                    2.

            OneMain Financial Group, LLC is a secured creditor, having a purchase money security

     interest in a 2012 Toyota Yaris, as evidenced by its Proof of Claim and supporting documents filed

     with the Court. OneMain Financial Group LLC has a claim in the amount of $10,711.46.

                                                         3.

            Movant, OneMain Financial Group, LLC, shows the debtor has proposed to pay its claim as

     secured at $3,000.00 with 5.5% interest at a rate of $50.00 per month. The remaining balance of

     $7,711.46 is scheduled to be paid as unsecured at 0% interest.
Case 21-10273-lrc     Doc 14     Filed 04/16/21 Entered 04/16/21 09:48:37             Desc Main
                                 Document      Page 2 of 4

                                                        4.

             The movant herein asserts the debtor has failed to properly treat and value the collateral in

     which it holds a security interest, with the movant and creditor herein objecting to the debtor’s

     treatment thereon and asserting its collateral is of a value equal to or in excess of the secured

     amount stated in movant’s Proof of Claim, to wit: $6,300.00 at 5.5 % interest according to NADA

     valuation.

                                                        5.

             The movant asserts it does not have adequate protection under the debtor’s plan as proposed

     for its secured interest in the property as set forth herein and in the movant's Proof of Claim and

     supporting documents.

                                                        6.

             OneMain Financial Group, LLC asserts its collateral is depreciating over use and time and at

     a rate in excess of the payments as provided under debtor’s plan.

                                                        7.

             Said creditor objects to the confirmation of the Chapter 13 plan on the grounds that the plan:

             (a) Does not comply with the provisions of Chapter 13 of the Bankruptcy Code;

             (b) Does not comply with the provisions necessary as set forth in 11 U.S.C. Section 1325;

             (c) Is not in compliance with Section 1322 of the Bankruptcy Code;

             (d) Has not been proposed in good faith;

             (e) Attempts to modify the rights of a holder of a secured claim and fails to properly protect

     the claim of a creditor;

             (f) Fails to adequately provide for a plan which will give the creditor the same or equivalent

     benefits that it would receive under a Chapter 7 liquidation.
Case 21-10273-lrc     Doc 14     Filed 04/16/21 Entered 04/16/21 09:48:37                Desc Main
                                 Document      Page 3 of 4



             WHEREFORE, OneMain Financial Group, LLC respectfully requests:

             (a) That this its objection be allowed;

             (b) That debtor’s Chapter 13 plan as proposed be denied confirmation;

             (c) That should the debtor’s Chapter 13 plan as proposed be approved, it shall be subject to

     the debtor returning to the movant herein all the property held by the petitioner as collateral;

             (d) That movant be granted attorney's fees for the prosecution of this action; and

             (e) That movant have such other and further relief as is just and proper.

             Dated: April 15, 2021



                                                       Respectfully submitted,

                                                       /s/ Emmett L. Goodman, Jr.
                                                       EMMETT L. GOODMAN, JR.
                                                       State Bar No. 301000
                                                       Attorney for OneMain Financial Group, LLC

     EMMETT L. GOODMAN, JR., LLC
     544 Mulberry Street, Suite 800
     Macon, GA 31201
     Telephone: (478) 745-5415
     Email: bkydept@goodmanlaw.org
Case 21-10273-lrc     Doc 14     Filed 04/16/21 Entered 04/16/21 09:48:37              Desc Main
                                 Document      Page 4 of 4

                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                      NEWNAN DIVISION

     JOHN RONALD LONG                                       *       Case No. 21-10273-lrc
       Debtor                                               *       Chapter 13

                                    CERTIFICATE OF SERVICE

             This is to certify that I am over the age of 18 years and that I have this day served a copy of
     the within and foregoing Objection to Confirmation of Debtor’s Chapter 13 Plan upon the parties
     listed below by placing the same in a properly addressed envelope with adequate postage affixed
     hereto to assure delivery and depositing in the United States Mail addressed as follows:

     John Ronald Long
     80 Creekside Way
     Newnan GA 30265

     Mr. Dan Saeger
     Attorney at Law
     Suite D
     706 Thornton Ave
     Dalton GA 30720

     Ms. Melissa J. Davey
     Chapter 13 Trustee
     260 Peachtree Street, N.W.
     Suite 200
     Atlanta GA 30303

            Dated: April 15, 2021



                                                    Respectfully submitted,

                                                    /s/ Emmett L. Goodman, Jr.
                                                    EMMETT L. GOODMAN, JR.
                                                    State Bar No. 301000
                                                    Attorney for OneMain Financial Group, LLC

     EMMETT L. GOODMAN, JR., LLC
     544 Mulberry Street, Suite 800
     Macon, GA 31201
     Telephone: (478) 745-5415
     Email: bkydept@goodmanlaw.org
